UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 14, 2007 TELTRONICS, INC. (Exact name of registrant as specified in its charter) Delaware 0-17893 59-2937938 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 2150 WHITFIELD INDUSTRIAL WAY, SARASOTA, FLORIDA 34243 (Address of principal executive offices) (zip code) Registrant's telephone number, including area code: (941) 753-5000 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 2.02 Results of Operations and Financial Condition. On November 14, 2007, the Registrant issued a press release announcing its financial results for the quarter ended September 30, 2007.A copy of the Registrant’s press release is attached as Exhibit 99 to this Current Report. Item 9.01Financial Statements and Exhibits. (a) Not applicable. (b) Not applicable. (c) Exhibits. 99 Press Release dated November 14, 2007. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. TELTRONICS, INC. (Registrant) Date:November 14, 2007 By:/s/ Russell R. Lee III Russell R. Lee III Vice President Finance and Chief Financial Officer 2 EXHIBIT INDEX Exhibit Number Description 99 Press Release dated November 14, 2007. 3
